— Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated April 10, 1978 and made after a hearing, which found that the petitioner had violated section 65 of the Alcoholic Beverage Control Law by selling, delivering or giving away, or permitting to be sold, delivered or given away, alcoholic beverages to a minor actually or apparently under the age of 18 years, and suspending petitioner’s liquor license for 10 days. Determination confirmed and proceeding dismissed on the merits, with costs. The State Liquor Authority’s determination is amply supported by the record. The penalty imposed for the violation was not shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Titone, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.